Attachment to Advisory Action
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied for the following reasons.  The newly added limitations to Claim 1 (at lines 6-7) raise new issues that narrow the scope of the claims and require further consideration and search.
The examiner has performed an updated search within the allotted time authorized for this pilot and has discovered the following new reference(s):
U.S. Patent 6,437,486 to Burcsu et al (hereinafter “Burcsu”).
With respect to the features that include the newly added limitations to Claim 1, Burcsu discloses a piezoelectric film (e.g. 12 in Fig. 1) that has an effective crystalline orientation of a polar axis (e.g. 24, in Fig. 1) in a horizontal orientation at an upper surface of the piezoelectric film, with respect to and in contact with an electrode (e.g. 18, in Fig. 1).  Burcsu further discloses, in another embodiment, that the piezoelectric film (e.g. 54, in Fig. 4) can have an effective crystalline orientation of a polar axis in a horizontal direction at an upper surface of the piezoelectric film (e.g. left pointing horizontal arrow in Fig. 4) and at a lower surface of the piezoelectric film (e.g. right pointing horizontal arrow in Fig. 4), along with an effective orientation of the polar axis in a vertical direction (e.g. upward and downward pointing arrows in Fig. 4).
However, the search could not be completed for the remaining portions of Claim 1 and Claims 8, 9 and 19, within the allotted time allowed for this pilot.
Accordingly, the proposed amendment has not been entered.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896